EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Katherine Stuckman on 2/11/2022.
In claims: Please replace current amendment with below amendment:


















at least one processor of a node, comprising:
response to receiving a query from a computing device via a network: 
determining, by the at least one processor, [[a]] the query for execution over a plurality of time windows;
selecting, by the at least one processor, a set of segments required to execute the query; and
processing, by the at least one processor, the set of segments over the plurality of time windows to generate a result for the query based on:
processing, by the at least one processor, a first proper subset of the set of segments by retrieving segments of the first proper subset of the set of segments from a set of memory drives based on utilization data of the set of memory drives for each time window of the plurality of time windows;
processing, by the at least one processor, a second proper subset of the set of segments based on locally rebuilding segments in the second proper subset of the set of segments by utilizing a recovery scheme based on a corresponding plurality of physical segments retrieved from another set of nodes;
selecting, by the at least one processor, a third proper subset of the set of segments that includes at least one segment of the rebuild segments in in a first time window of the plurality of time windows;
, by the at least one processor, the selected third proper subset of the set of segments within the first time window to generate a first partial result of the query by executing a first partial execution of the query based on utilizing a corresponding set of parallel threads of a segment processing module of the node, wherein each segment of the selected third proper subset of the set of segments is processed by utilizing a parallel thread of the corresponding set of parallel threads;
selecting, by the at least one processor, a fourth proper subset of the set of segments that includes other at least one segment of the rebuilt segments in the second proper subset for processing in parallel in a second time window of the plurality of time windows, wherein the first time window and the second time window have a null overlap; and
processing, by the at least one processor, the selected fourth proper subset that includes the other at least one segment of the rebuilt segments in the second proper subset within the second time window to generate a second partial result of the query by executing a second partial execution of the query based on utilizing another corresponding set of the parallel threads of the segment processing module;
wherein the result for the query includes the first partial result and the second partial result. 

2.	(currently amended) The method of claim 1, 
each physical segment of the physical segments is stored on a corresponding one memory drive of [[a]] the set of memory drives, 
	and wherein the virtual segments are not stored on any single one memory drive of [[a]] the set of memory drives. 

3.	(currently amended) The method of claim 2, wherein a set of previous physical segments were stored on a corresponding one memory drive of [[a]] the set of memory drives, and wherein the virtual segments of the second proper subset replaced the set of previous physical segments based on at least one of: a drive failure or a data migration. 

4.	(currently amended) The method of claim 1, wherein processing each segment of the second proper subset of the set of segments includes:
retrieving, for each segment of the second proper subset, [[a]] the corresponding plurality of physical segments stored on [[a]] another set of memory drives of set of other nodes.
 	


selecting a fifth proper subset of the set of segments for processing in series, wherein the fifth proper subset and the second proper subset have a null intersection;
processing the fifth proper subset of the set of segments in a corresponding set of sequential time slices by utilizing the segment processing module in a third time window, wherein the first time window and the third time window have a null overlap. 

6.	(currently amended) The method of claim 1, 

segment parallel thread of another corresponding set of parallel threads. 

7.	(currently amended) The method of claim [[6]] 1, wherein the third proper subset includes a first number of segments, 

8. 	(Original) The method of claim 7, wherein the first number of segments and the second number of segments are both greater than one. 

9.	(Original) The method of claim 7, wherein the first number of segments is greater than the second number of segments based on the third proper subset including a first number of virtual segments from the second proper subset that is greater than a second number of virtual segments from the second proper subset included in the fourth proper subset.

10.	(Original) The method of claim 1, wherein the first proper subset and the second proper subset are mutually exclusive and collectively exhaustive with respect to the set of segments. 

11.	(currently amended) The method of claim 1, wherein the set of segments are processed across a plurality of sequential time slices included in the plurality of time windows, and wherein, for each sequential time slice of the plurality of sequential time slices, the method includes:
selecting a subset of the set of segments to be read in the each sequential time slice of the plurality of sequential time slices; and
	processing the subset of the set of segments to facilitate one partial execution of a set of partial executions of the query utilizing the subset of the set of segments;
wherein the third proper subset of the set of segments are processed in a corresponding one sequential time slice of the plurality of sequential time slices via the corresponding set of parallel threads.

12.	(currently amended) The method of claim 11, 
wherein a first subset of the set of segments is selected for processing in a first one sequential time slice of the plurality of sequential time slices, wherein the first subset includes only segments of the first proper subset, and wherein the first subset of the set of segments are processed utilizing a first plurality of parallel threads; and
 wherein a second subset of the set of segments is selected for processing in a second one sequential time slice of the plurality of sequential time slices, wherein the second subset includes at least one segment of the second proper subset, and wherein the second subset of the set of segments are processed utilizing a second plurality of parallel threads.



14.	(Original) The method of claim 12, wherein the first subset of the set of segments includes a smaller number of segments than the second subset of the set of segments based on the second subset including the at least one segment of the second proper subset.

15.	(currently amended) The method of claim 12, further comprising determining the utilization data for each sequential time slice of the plurality of sequential time slices;
wherein the subset of the set of segments for retrieval is selected in the each sequential time slice of the plurality of sequential time slices based on the utilization data determined for the each sequential time slice of the plurality of sequential time slices, wherein second utilization data determined for the second one sequential time slice of the plurality of sequential time slices is more favorable than first utilization data determined for the first one sequential time slice of the plurality of sequential time slices, and wherein the second subset of the set of segments is selected to include the at least one segment of the second proper subset based on the second utilization data being more favorable than the first utilization data. 

first utilization data is generated based on at least one of: resource utilization of the set of memory drives or resource utilization of the at least one processor 

17.	(currently amended) The method of claim [[10]] 11, further comprising: 
determining a plurality of queries for execution that includes the query;
determining a plurality of sets of segments by determining, for each query of the plurality of queries, a corresponding set of segments required to execute the query, wherein the plurality of sets of segments is stored in the set of memory drives;
wherein a subset of the plurality of sets of segments is processed for each sequential time slice of the plurality of sequential time slices, and wherein one subset selected for one sequential time slice of the plurality of sequential time slices includes segments from different sets of segments of the plurality of sets of segments. 

18.	(currently amended) A node of a computing device comprising:
	at least one processor; and
memory that stores executable instructions that, when executed by the at least one processor, cause at least one processing module of the node to:
response to receiving a query from a computing device via a network: 
determine [[a]] the query for execution over a plurality of time windows;
select a set of segments required to execute the query; and
process the set of segments over the plurality of time windows to generate a result of the query based on:
processing a first proper subset of the set of segments by retrieving segments of the first proper subset of the set of segments from a set of memory drives based on utilization data of the set of memory drives for each time window of the plurality of time windows;
processing a second proper subset of the set of segments based on locally rebuilding segments in the second proper subset of the set of segments by utilizing a recovery scheme based on a corresponding plurality of physical segments retrieved from another set of nodes;
selecting a third proper subset of the set of segments that includes at least one segment of the rebuilt segments in in a first time window of the plurality of time windows;
processing the selected third proper subset of the set of segments within the first time window to generate a first partial result of the query by executing a first partial execution of the query based on utilizing a corresponding set of parallel threads of a segment processing module of the node, wherein each segment of the third proper subset of the set of segments is processed by utilizing parallel thread of the corresponding set of parallel threads;
selecting a fourth proper subset of the set of segments that includes other at least one segment of the rebuilt segments in the second proper subset for processing in parallel in a second time window of the plurality of time windows, wherein the first time window and the second time window have a null overlap; and
processing the selected fourth proper subset of the set of segments that includes the other at least one segment of the rebuilt segments in the second proper subset of the set of segments within the second time window to generate a second partial result of the query by executing a second partial execution of the query based on utilizing another corresponding set of parallel threads of the segment processing module;
wherein the result of the query includes the first partial result and the second partial result. 

19.	(currently amended) The node of claim 18, wherein the first proper subset and the second proper subset are mutually exclusive and collectively exhaustive with respect to the set of segments, wherein each physical segment of the physical segments are memory drive of [[a]] the set of memory drives, memory drive of [[a]] the set of memory drives. 

20.	(currently amended) A non-transitory computer readable storage medium comprises:
at least one memory section that stores operational instructions that, when executed by a processing module that includes a processor and a memory, causes the processing module to:
response to receiving a query from a computing device via a network: 
determine [[a]] the query for execution over a plurality of time windows; 
select a set of segments required to execute the query; and
process the set of segments over the plurality of time windows to generate a result of the query based on:
processing a first proper subset of the set of segments by retrieving segments of the first proper subset of the set of segments from a set of memory drives based on utilization data of the set of memory drives for each time window of the plurality of time windows;
processing a second proper subset of the set of segments based on locally rebuilding segments in the second proper subset of the set of segments by utilizing a recovery scheme upon a corresponding plurality of physical segments retrieved from another set of nodes;
selecting a third proper subset of the set of segments that includes at least one segment of the rebuilt segments in in a first time window of the plurality of time windows;
processing the selected third proper subset of the set of segments within the first time window to generate a first partial result of the query by executing a first partial execution of the query based on utilizing a corresponding set of parallel threads of a segment processing module of the node, wherein each segment of the third proper subset of the set of segments is processed by utilizing a parallel thread of the corresponding set of parallel threads;
selecting a fourth proper subset of the set of segments that includes other at least one segment of the rebuilt segments in the second proper subset for processing in parallel in a second time window of the plurality of time windows, wherein the first time window and the second time window have a null overlap; and
processing the selected fourth proper subset of the set of segments that includes the other at least one segment of the rebuilt segments in the second proper subset within the second time window to generate a second partial result of the query by executing a second partial execution of the query based on utilizing another corresponding set of parallel threads of the segment processing module;
wherein the result of the query includes the first partial result and the second partial result. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of the record such as Barsness teaches query optimizer to optimize queries by splitting the query execution to multiple networks in a parallel computer system over time intervals.  The query optimizer preferably uses plan cache statistics to determine whether to use multiple networks to optimize the query.  The query optimizer allows a database query to better utilize system resources of a multiple network parallel computer system (paragraphs 51-52).  Ophir teaches executing a request for retrieval data over time intervals based on usage data of server (paragraphs 57, 71-72).  A data stream may be identified by providing the two coordinates representing the source and the metric such as server1, cpu_load or server2, memory_usage (paragraph 57). Kemper teaches logging and backup archiving schemes may be employed for durability and fast recovery. In parallel to the OLTP processing, OLAP query multiple queries may be executed on the same, arbitrarily current and consistent snapshot (paragraph 30).
However, none of the prior arts of the record teaches wherein:
process the set of segments over the plurality of time windows to generate a result of the query based on: processing a first proper subset of the set of segments that correspond to physical segments by retrieving segments of the first proper subset of the set of segments from a set of memory drives based on utilization data of the set of memory drives for each time window of the plurality of time windows; processing a second proper subset of the set of segments that correspond to virtual segments based on locally rebuilding segments in the second proper subset of the set of segments by utilizing a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169